Citation Nr: 1821915	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  11-22 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of fractured right distal fibula.

2.  Entitlement to service connection for a low back disability, claimed as secondary to service-connected residuals of fractured right distal fibula.

3.  Entitlement to service connection for a left knee disability, claimed as secondary to service-connected residuals of fractured right distal fibula.

4.  Entitlement to service connection for a scar to the stomach and side.

5.  Entitlement to service connection for facial scars.

6.  Entitlement to service connection for a head injury.

7.  Entitlement to service connection for a right arm disability.

8.  Entitlement to compensation under 38 U.S.C. § 1151 for facial scars.
REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2018, the Veteran was scheduled to appear at the Portland RO to have a personal hearing with a Veterans Law Judge.  Both the Veteran and his attorney failed to appear for said hearing without explanation, and the Veteran has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2017).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of right distal fibula fracture more nearly approximated marked limitation of motion; there is no evidence of ankylosis.

2.  A left knee disability is not caused or aggravated by the Veteran's service-connected residuals of right distal fibula fracture.

3.  A low back disability was the result of the Veteran's willful misconduct; it was not caused or aggravated by the Veteran's service-connected residuals of right distal fibula fracture.

4.  The evidence of record shows that, although the Veteran sustained a scar of the stomach and side as a result of a motor vehicle accident during his military service, this accident was the result of his willful misconduct; therefore, the injury was not incurred in the line of duty.

5.  The evidence of record shows that, although the Veteran sustained facial scars as a result of a motor vehicle accident during his military service, this accident was the result of his willful misconduct; therefore, the injury was not incurred in the line of duty.

6.  The Veteran does not have a right arm disability.

7.  The Veteran does not have residuals of a head injury, to include traumatic brain injury.

8.  The Veteran did not incur an additional disability, to include facial scarring, due to VA hospital care or medical treatment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for residuals of right distal fibula fracture have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, 5262, 5271 (2017).

2.  The criteria for service connection for a left knee disability, to include as secondary to service-connected residuals of right distal fibula fracture are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2017).

3.  The claimed low back disability was not incurred in the line of duty and the criteria for service connection are not met.  38 U.S.C. §§ 105, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.1 (m)-(n), 3.301, 3.303, 3.310 (2017).

4.  A scar of stomach and side was not incurred in the line of duty and the criteria for service connection are not met.  38 U.S.C. §§ 105, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.1 (m)-(n), 3.301, 3.303, 3.310 (2017).

5.  Facial scars were not incurred in the line of duty and the criteria for service connection are not met.  38 U.S.C. §§ 105, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.1 (m)-(n), 3.301, 3.303, 3.310 (2017).

6.  A right arm disability was not incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, (2017).

7.  Residuals of a head injury were not incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, (2017).

8.  The criteria for entitlement to compensation under the provisions of 38 U.S.C. § 1151 for facial scarring have not been met.  38 U.S.C. § 1151 (2012); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C. § 7104(a) (2012) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

In the instant case, the Veteran's service-connected residuals of fractured right distal fibula have been rated under DC 5262 (tibia and fibula, impairment of) by the RO.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this matter, despite a history of fibula fracture, the medical evidence of record demonstrates that the fracture is well-healed; there is no evidence of malunion or nonunion.  Accordingly, DC 5262 does not avail the Veteran.  Rather, the Board finds that DC 5271 is more appropriate, as it pertains to the Veteran's service-connected residuals of fractured right distal fibula; specifically, impaired range of motion of the right ankle.  Moreover, as the evidence documents degenerative posttraumatic arthritis of the right ankle, DC 5010 (arthritis, traumatic) is also for application.

Under Diagnostic Code 5010, traumatic arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved, which in this case is the ankle.  38 C.F.R. § 4.71a, DC 5010.

Diagnostic Code 5271 evaluates limitation of motion of the ankle.  A 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.

Normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  8 C.F.R. § 4.71a, Plate II.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The Board notes that words such as "marked" and "moderate" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be "equitable and just."  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  38 C.F.R. § 4.71a, DC 5270.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  38 C.F.R. § 4.71a, DC 5272.

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, DC 5273.

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, DC 5274.

Loss of use of a foot is rated at 40 percent under Diagnostic Code 5167, which includes a note that the loss of use of a foot is also entitled to special monthly compensation (SMC).  Similarly, amputation of the forefoot, proximal to the metatarsal bones (more than one-half of metatarsal loss) is rated at 40 percent under DC 5166, which also includes eligibility for entitlement to SMC.  38 C.F.R. § 3.350(a)(2); 4.63; 4.71a, DCs 5166, 5167.  Thus, in addition to benefits under the schedular criteria set out in 38 C.F.R. § 4.71a, loss of use of the foot also warrants entitlement to compensation under the Special Monthly Compensation regulations set forth in 38 C.F.R. § 3.350.

Here, the Veteran filed a claim of entitlement to an increased rating for his residuals of fractured right distal fibula in September 2009.  At that time, he reported numbness and burning pain in his right ankle causing a limp and limited motion.  He reported that he has decreased physical activity.

The Veteran was afforded a VA examination in May 2011 at which time the examiner noted that the Veteran has pain in the distal one-fourth of his right leg, near his ankle.  The Veteran endorsed mild numbness of the right ankle.  He described pain and easy spraining of his ankle.  Range of motion testing showed dorsiflexion to 7 degrees and plantar flexion to 35 degrees.  The examiner noted that there is pain at the right ankle with these movements.  The right ankle exhibited moderate generalized tenderness upon physical examination; there was no redness or swelling.  Lateral ligaments had some laxity at the right ankle.  The examiner noted that the Veteran's right ankle had a history of closed treatment for fractured fibula in the military.  He explained that there was good healing with continued pain and limitation of motion at the right ankle.  The examiner diagnosed the Veteran with chronic posttraumatic synovitis and moderate posttraumatic degenerative arthritis.  He opined that repeated motion did not cause flare-ups or limitation of motion.  Also, subjective symptoms of persistent pain, weakness, easy fatigue, and decreased coordination were not shown upon examination.

A VA examination conducted in June 2014 documented a diagnosis of right ankle/distal fibula fracture with skin breakdown and cellulitis with residual chronic ankle pain.  The Veteran did not report flare-ups of right ankle symptoms.  Range of motion testing revealed plantar flexion to 30 degrees with pain at 25 degrees and dorsiflexion to 5 degrees.  There was no additional limitation of motion on repetitive testing.  The examiner indicated that functional impairment of the right ankle was manifested by less movement than normal and pain on movement.  There was localized pain on palpation.  Muscle strength was intact.  There was no right ankle laxity.  Ankylosis of the right ankle was not present.  The Veteran relies upon the constant use of a brace and occasional use of a cane for ambulation.  The examiner indicated that the Veteran's right ankle disability does impact his ability to work.  Specifically, the examiner reported that the Veteran's "[r]ight ankle condition does cause him pain and discomfort during his long hours standing on his feet at work . . . He also walks with a slight limp because of his right service-connected ankle condition."  The examiner continued, "[t]herefore, his right ankle condition does have a mild to moderate impact on his ability to perform physical labor such as bending/stooping, lifting, squatting, kneeling, pushing/pulling, overhead work."  The examiner further explained, "[i]t does not impact his ability to perform all aspects of sedentary work such as typing/completing work, filing, answering the phone, and greeting customers."  The examiner also noted that the Veteran does not report "flare-ups that impact function, but rather a constant condition."

In sum, the clinical findings, documented by the VA examination reports show significantly impaired range of motion of the right ankle due to pain, weakness, and numbness.  To this end, the Board has considered whether an increased schedular rating is warranted for the Veteran's right ankle disability based on functional loss due to pain, weakness, and excess fatigability, pursuant to 38 C.F.R. §§ 4.40 , 4.45 and 4.59 and the Court's holding in DeLuca v. Brown, supra.  Given the Veteran's complaints of significant functional impairment and pain, the Board finds that the Veteran's service-connected residuals of fracture to right distal fibula more nearly approximate the criteria for marked limitation of motion under DC 5271 throughout the appeal period.  38 C.F.R. § 4.71a, DC 5271.

The Veteran's 20 percent rating is for "marked" limitation of motion under DC 5271, which is the highest disability rating available for limitation of motion of the ankle, short of ankylosis.  Range of motion testing shows that the Veteran's right ankle is not fixed in plantar flexion or dorsiflexion.  Similarly, lay statements do not indicate that there has been ankylosis.  Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, 8 Vet. App. at 204-207; 38 C.F.R. §§ 4.40, 4.45 (2016), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Board has considered the application of other pertinent diagnostic codes throughout the appeal period.  However, the Veteran did not manifest malunion of the os calcis or astragalus, nor consolidation of the right ankle and/or subastragalar or tarsal joint.  There is also no basis for evaluating the service-connected right ankle disability as analogous to DC 5283 or DC 5273.

The Veteran's May 2011 and June 2014 VA examination reports demonstrated range of motion of the right ankle.  As such, the schedular criteria for a higher rating under DCs 5270 and 5272 have not been met.  The Veteran had not undergone an astragalectomy and, hence, the criteria of DC 5274 are not applicable.

There is also no evidence of record to show that the Veteran's right ankle symptomatology is so severe as to be analogous to loss of use of a foot or forefoot under Diagnostic Codes 5167 and 5166.  As such, the Veteran is not entitled to special monthly compensation for loss of use of the foot under 38 C.F.R. § 3.350.

For the foregoing reasons, the Board finds that the Veteran's service-connected residuals of fractured right distal fibula warrant an increased rating of 20 percent, but no higher, throughout the appeal period.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

The Veteran has not raised any other issues with respect to the increased rating claim for the residuals of fractured right distal fibula, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or from or aggravation of a pre-existing injury suffered or disease contracted in line of duty.  See 38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order for a veteran to be entitled to disability compensation, the injury or disease from which the veteran's disability results must have been incurred in or aggravated by active military, naval, or air service "in line of duty."  38 U.S.C. §§ 101 (16), 105(a), 310, 331; see also 38 C.F.R. §§ 3.1(k), 3.1(m), 3.301(a).  The term "in line of duty" means "an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct."  38 C.F.R. § 3.1(m); see also 38 U.S.C. § 105(a); 38 C.F.R. § 3.301(a). 

"Willful misconduct" means an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless is the proximate cause of injury, disease, or death.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and laws administered by VA.  38 C.F.R. § 3.1(n).

In line of duty means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, was a result of his or her abuse of alcohol or drugs.  38 C.F.R. § 3.1(m) (2017).  The simple drinking of alcoholic beverage is not of itself willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2017); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a. Left knee disability

In this matter, the Veteran contends that he developed a left knee disability, as secondary to his residuals of fractured right distal fibula.  See, e.g., the Veteran's claim dated September 2009, the notice of disagreement (NOD) dated March 2010, and the VA Form 9 dated August 2011.  At the outset, the Board observes that the Veteran does not contend, nor does the record demonstrate, that his left knee disability had its onset during his military service, or is otherwise medically related to service.  Rather, the Veteran claims service connection on a secondary basis.  For the reasons set forth below, the Board finds that the evidence of record does not support a finding that the Veteran's left knee disability is caused or aggravated by the service-connected residuals of fractured right distal fibula.

The medical evidence reflects no complaints, findings, or diagnoses pertaining to a left knee disability in service.  STRs include no mention of a left knee disability.

The Veteran was afforded a VA examination in May 2011 at which time the examiner noted the Veteran's report that his left knee "remained okay through military and remained okay until about 2001.  It became painful at that time without any particular injury."  The examiner stated that the Veteran "thinks the left knee problem is caused by the right ankle because he has to favor the right ankle."  The examiner diagnosed the Veteran with chronic synovitis of the left knee.  The examiner stated that it is not at least as likely as not that the Veteran's left knee disability is proximately caused by his service-connected residuals of right distal fibula fracture.  The examiner explained, "in my opinion, this Veteran would probably have developed the left knee symptoms even without the right ankle and right foot difficulty.  The left knee did not become painful until about 16 years after the ankle injury in the military."  He continued, "[i]f the ankle problem was going to cause difficulty at the left knee, I would expect that it would have developed symptoms sooner than 16 years.  The type of knee pain that this Veteran is having is a very common type of knee pain."  He concluded, "it is more likely than not that he would have developed the left knee pain even without the right."  The examiner also addressed the matter of aggravation, he acknowledged that favoring the right ankle/foot "probably makes the left knee symptoms more bothersome."  He continued, "[i]f this is considered to be an aggravation, the baseline status would be the same as today's examination except for less pain.  There would not be any change in the physical findings or the other symptoms - just the pain."   He clarified, "[a] percentage is that 90% of the present left knee problem represents the basic difficulties at the knee as diagnosed above; 20% of the left knee problem represents increased pain due to favoring the right ankle and the right foot."

The Veteran was subsequently afforded a VA examination in June 2014 at which time the examiner examined the Veteran and reviewed his medical history.  The examiner then concluded that the Veteran's left knee disability is less likely than not (less than 50% probability) proximately due to or the result of his service-connected residuals of fractured right distal fibula.  The examiner explained that the Veteran's VA treatment and examination records have described the Veteran's gait as having a slight limp.  The examiner indicated, "[a] contralateral joint or a joint above an injured joint can be impacted by a grossly abnormal gait, such as the ataxic gait seen with cerebellar ataxia.  The quality of this Veteran's gait . . . does not support any diagnosis of an aggravation of his left knee condition by his service-connected right ankle condition."  The examiner further noted that the x-rays demonstrated that the Veteran's left knee does not have more arthritic changes than his right knee; in fact, the examiner reported that the Veteran's "left knee is not noted to have any arthritic changes."  He concluded, "[i]t is highly likely that the left knee would be symptomatic in spite of his service-connected right ankle condition."

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The United States Court of Appeals for Veterans Claims (Court) has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes that the May 2011 VA examiner suggested the Veteran's right ankle/foot disability could have aggravated his left knee disability.  However, the May 2011 examiner's statement was admittedly speculative and the examiner failed to establish a coherent baseline for the claimed left knee disability.  In particular, it was unclear whether the service-connected residuals of fractured right distal fibula caused an increase in the left knee disability itself (i.e. its pathology) or only causes additional symptoms.  This opinion is therefore of diminished probative value.  See Nieves-Rodriguez, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

Moreover, the May 2011 VA examiner's findings were contradicted by the June 2014 VA examiner who explained that, given the nature of the Veteran's limp as well as x-ray findings demonstrating an absence of arthritic changes, it is less likely than not that his left knee disability was proximately caused or aggravated by his service-connected residuals of fractured right distal tibia fracture.  Significantly, the findings of the June 2014 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the June 2014 examiner's opinion was based on a review of the record, including the lay statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the June 2014 VA examiner.  See Nieves-Rodriguez, 22 Vet. App. at 295 (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed left knee disability, and the Veteran's service-connected residuals of fractured right distal fibula, outweighs the medical evidence suggestive of a nexus.

The Veteran has not produced a medical opinion to contradict the conclusions set forth in the June 2014 VA examination report.  The Veteran has been afforded ample opportunity to present competent medical evidence in support of his left knee disability claim.  He has not done so.  See 38 U.S.C. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  Thus, the June 2014 VA examiner's opinion stands unchallenged as competent medical evidence on these crucial questions of medical nexus and aggravation.

Based on a review of the evidence, the Board finds that service connection for a left knee disability is not warranted.  In reaching this determination, the Board has also considered the lay assertions of record, including the contentions of the Veteran in support of medical nexus.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's assertions as to as to dependent and/or aggravated symptomatology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In addition, the Veteran's contentions are contradicted by the findings of the June 2014 VA examiner who specifically considered the Veteran's lay statements in rendering the negative opinion.  For the reasons discussed above, the Board has assigned the June 2014 VA examiner's opinion significant probative weight and finds that it outweighs the Veteran's own lay opinion regarding the etiology of his left knee disability.

Based on the above evidence, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a left knee disability, as secondary to the service-connected residuals of fractured right distal fibula.  The benefit of the doubt doctrine is therefore not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

b. Low back disability

In this matter, the Veteran has asserted that he suffered a low back disability due to a motor vehicle accident that occurred during his active duty service.  See, e.g., the VA Form 9 dated August 2011.  He has alternately contended that his low back disability is due to his service-connected residuals of fractured right distal fibula.  See the Veteran's claim dated September 2009.  On review of the record, the Board finds that the preponderance of the evidence is against the claim on both direct and secondary bases.

The Veteran served on active duty from September 1982 to September 1985.  The Veteran's service treatment records (STRs) confirm that he was involved in a serious motor vehicle accident in August 1984 in which he was ejected through the windshield of his vehicle and was found approximately 20 feet away.  STRs confirmed that the Veteran was intoxicated at the time of the accident.  Although the Veteran's STRs do not document complaints or diagnosis related to a low back disability, the Board finds the Veteran competent to assert that he suffered from low back pain as a result of the accident.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, in a October 1984 Report of Investigation, it was concluded that the August 1984 motor vehicle accident was due to the Veteran's own willful misconduct and was not incurred in the line of duty.  38 C.F.R. § 3.1(m); see also 38 U.S.C. § 105(a); 38 C.F.R. § 3.301(a).  Here, the service department's findings were consistent with the evidence of record, which demonstrated that the Veteran was driving while intoxicated at the time of the August 1984 motor vehicle accident.  See 38 C.F.R. § 3.301(c)(2) (if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct).

In a February 2010 Administrative Decision, VA determined that the August 1985 motor vehicle accident "and the injuries sustained in the accident are considered to be due to the Veteran's own willful misconduct, and therefore not in the line of duty."

The Veteran was afforded a VA examination in June 2014 at which time the examiner diagnosed the Veteran with lumbosacral strain and right sacroilitis.  As to the question of secondary service connection, the examiner determined that the Veteran's low back disability is less likely than not proximately due to or the result of his service-connected residuals of fractured right distal fibula.  The examiner explained that the Veteran's VA treatment and examination records have described the Veteran's gait as having a slight limp.  The examiner continued, "[a] contralateral joint or a joint above an injured joint can be impacted by a grossly abnormal gait, such as the ataxic gait seen with cerebellar ataxia.  The quality of this Veteran's gait . . . does not support any link between his service-connected right ankle condition and his claimed low back condition."  The examiner further opined, "[i]t is highly likely that the Veteran's claimed low back condition would have become symptomatic in spite of his service-connected ankle condition."  The examiner further clarified that the Veteran's low back disability was not aggravated by his service-connected residuals of fractured right distal fibula.  He reiterated his previous findings as rationale to support this conclusion.

In this matter, the evidence of record demonstrates that, to the extent the Veteran is asserting that he sustained a low back disability in his August 1984 motor vehicle accident, he may not be awarded VA compensation due to this injury because it was not incurred in the line of duty and was due to his own willful misconduct.  38 C.F.R. § 3.1(m); see also 38 U.S.C. § 105(a); 38 C.F.R. § 3.301(a).

Moreover, the evidence of record demonstrates that the Veteran's diagnosed low back disability is not caused or aggravated by his service-connected residuals of fractured right distal fibula.  Significantly, the findings of the June 2014 VA examiner were thoroughly explained and fully supported by the evidence of record.  To this end, the Board notes that the June 2014 VA examiner's opinion was based on a review of the record, including the statements and evidence submitted by the Veteran, and the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record.  The Board therefore places significant weight on the findings of the June 2014 VA examiner.  See Nieves-Rodriguez, supra; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, the Board finds that the competent medical evidence demonstrating the absence of nexus between the claimed disability and the Veteran's service-connected residuals of fractured right distal fibula outweighs any medical evidence suggestive of a nexus or aggravation.

The Board has carefully considered the contentions of the Veteran that the currently diagnosed low back disability is aggravated by his service-connected disability.  To this end, the Board recognizes that lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4.  In this matter, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, supra; Falzone, supra; with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Questions of competency notwithstanding, the Veteran's lay theory regarding the etiology of his low back disability is contradicted by the conclusion of the June 2014 VA examiner who specifically considered the Veteran's lay statements in rendering his negative opinion.  The Board finds the specific, reasoned opinion of the trained health care provider who conducted the June 2014 VA opinion to be of greater probative weight than the more general lay assertions of the Veteran.

Thus, as the Veteran's August 1984 in-service motor vehicle accident was the result of his own willful misconduct and determined not to have been incurred in the line of duty, the Veteran cannot sustain a theory of entitlement to service connection for a low back disability on this basis.  As to his contentions of secondary service connection, the preponderance of the evidence is against the Veteran's claim that he suffers from a low back disability, which is related to or aggravated by his service-connected residuals of a fractured right distal fibula.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.

c. Scar of the stomach and side, and facial scars, and right arm disability

The Veteran contends that he suffers from a scar of the stomach and side, facial scars, and a right arm disability, as a result of the August 1984 in-service motor vehicle accident.  See the VA Form 9 dated August 2011.  For the reasons set forth below, the Board concludes that service connection is not warranted for these claims.

Initially, the record does not support a finding that the Veteran has any current scarring of the stomach, side, or face.  The evidence also does not indicate that the Veteran has a current right arm disability.

However, the Board recognizes that the Veteran sustained multiple facial lacerations in the August 1984 motor vehicle accident with in-service plastic surgery for scar revision of the margin of the left mandible conducted in December 1984.  In addition, an exploratory laparotomy was conducted in August 1984 secondary to the motor vehicle accident.  As such, the Board does not dispute the Veteran's contention that he suffers from scars of the stomach and side, as well as the face.

Nevertheless, as detailed above, the evidence of record shows that August 1984 motor vehicle accident was determined to be the result of the Veteran's own willful misconduct.  Therefore, any injuries and/or residual disabilities sustained therein did not occur in the line of duty.  Thus, service connection cannot be established.  38 C.F.R. § 3.1(m); see also 38 U.S.C. § 105(a); 38 C.F.R. § 3.301(a).

As the Veteran has raised no other theory of entitlement to service connection for a scar of the stomach and side, facial scars, and a right arm disability, and the record otherwise contains no positive evidence supporting any other theory of entitlement, the preponderance of the evidence is against a finding of service connection with respect to these claims.  The benefit of the doubt doctrine is therefore not for application, and the claims must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

d. Head injury

The Veteran contends that he suffers from a disability as a result of an in-service head injury.  For the reasons set forth below, the Board concludes that service connection is not warranted for this claim.

Critically, the record does not support a finding that the Veteran has any current head disability or traumatic brain injury.  STRs dated in November 1984 indicated that the Veteran sustained a head injury when he fell from the top of a helicopter and hit his head on the ground.  There was loss of consciousness.  Notably, the June 1985 separation examination documented the Veteran's report of an in-service head injury; however, a continuing disability of the head or brain was not indicated at that time.

The Veteran was afforded a VA examination in July 2014 at which time the examiner expressly concluded that the Veteran does not suffer from a traumatic brain injury, or any other disability as a result of the November 1984 head injury.  The examiner explained, "[t]here is no corroborative clinical evidence of a traumatic brain injury sustained or a medical record history that would support the diagnosis of TBI or residuals of TBI occurring during the service while the Veteran was on active duty."

Crucially, the competent and probative evidence of record contains no showing of a residual disability of the in-service head injury.  In the absence of disability, service connection is not warranted.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, evidence prior to the date of claim must be considered in determining whether the current disability requirement has been met.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, the above evidence reflects that the Veteran has not suffered from any residual disability of the in-service head injury.

To the extent the Veteran asserts that he has a current head injury disability, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the Veteran's assertions as to etiology concern an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Cf. Jandreau, 492 F.3d at 1376; Barr, 21 Vet. App. at 308-9; Falzone, 8 Vet. App. at 403 (lay person competent to testify to pain and visible flatness of his feet); with Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board finds the clinical evidence more probative than the Veteran's statements as to the existence of a current TBI or residual disability.  The clinician is a medical professional and was able to review the overall record, including the Veteran's history and opinion.

In summary, the record clearly establishes that the Veteran sustained an injury during active duty.  That alone, however, is not enough to establish service connection.  Rather, as set forth above, the record must show that a chronic disability resulted from the in-service injury.  For the foregoing reasons, the preponderance of the evidence in this case reflects that the Veteran does not suffer from any residuals of his in-service head injury and has thus failed to establish the current disability element of his service connection claim.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


IV. Compensation under 38 U.S.C. § 1151

In pertinent part, 38 U.S.C. § 1151 reads as follows:  "(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

(ii.)  Carelessness, negligence, etc.-To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

(iii.)  Foreseeability-Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d).

In this matter, the Veteran asserts entitlement to benefits pursuant to 38 U.S.C. § 1151 for facial scars, which he contends were "made worse by a VA plastic surgeon."  See, e.g., the Veteran's notice of disagreement (NOD) dated March 2010.  Significantly, as discussed above, there is no evidence of a current diagnosis of facial scarring.  However, STRs show that the Veteran did incur facial scars as a result of the August 1984 in-service MVA, which was determined to be not in the line of duty as a result of willful misconduct.  He underwent scar revision in December 1984 as to the margin of his left mandible.  This treatment took place during the Veteran's active duty military service.  There is no evidence to show that he incurred any facial scarring following his military service.  Moreover, the Veteran has not identified, nor is there any evidence to suggest that he incurred facial scars as a result of VA hospital care or medical or surgical treatment.

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C. § 5107(a) (2012) (it is the claimant's responsibility to support a claim for VA benefits).

Thus, based on the evidence above, the Board finds that the evidence does not support a finding that the Veteran incurred an additional disability as a result of VA medical treatment.  In the absence of additional disability due to VA medical treatment, the matter of alleged VA negligence is moot.  That is, in the absence of an additional disability which is demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  Similarly, in the absence of disability due to VA medical treatment, the matter of (un)foreseeability need not be discussed.  See 38 U.S.C. § 1151 (2012).

Thus, the Board concludes that a preponderance of the evidence is against the Veteran's claim for VA compensation under the provisions of 38 U.S.C. § 1151.  His claim is accordingly denied.


ORDER

Entitlement to a rating of 20 percent for residuals of right distal fibula fracture is granted.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a scar to the stomach and side is denied.

Entitlement to service connection for facial scars is denied.

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a right arm disability is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for facial scars is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


